By the elimination from the auto transportation act of the requirement for a showing of public convenience and necessity in the 1929 enactment, it appears that the legislature intended to vest wide discretion in the Commission. The legislature has concerned itself more with the responsibility of the applicant and his capability "of furnishing adequate, safe and proper service", leaving the Commission the determination of what constitutes "good cause shown".
The Commission has found, and the protestants do not challenge the finding, that the applicant is responsible and capable, and has qualified under the law. The Commission has also found that "There is sufficient present traffic on the line proposed to be served by applicant to enable applicant to furnish the service without presently effecting a substitution of the new carrier for the present permit holders. * * * The economic facts of life in the area sought to be served under the application indicate that additional service will serve the public interest in their presently existing needs and necessities and that in the present circumstances, the permit sought herein can be granted without deleteriously affecting the service now being performed under permits now outstanding over the same route."
On this and related aspects of the question of "good cause" the evidence is conflicting. But it is sufficient to support the findings.
In another finding the Commission expresses a fear that future adverse economic conditions may render the competitive service *Page 501 
offered by applicant adverse to the public interest. This is another question addressed to the discretion of the Commission. A consideration of the entire auto transportation act indicates that the Commission has an abundance of information in its files in the reports required of carriers operating over the proposed route, which it must take into consideration, in addition to the evidence offered on the hearing. Were it not so, section 59-804, I. C. A., would not have specifically forbidden the Commission to deny an application without a hearing, while inferentially permitting it to grant an application without a hearing.
The record does not show that the Commission has abused its discretion or violated any right of appellants. Its findings are supported by substantial evidence. The orders appealed from should be sustained.
MILLER, J., sat at the hearing but did not participate in the decision.